The order of protection directed the father "to refrain from *678having absolutely any contact with his daughter”. Nevertheless, the father on several occasions visited the mother’s house with the daughter present, drove his daughter home from a Family Court appearance, and engaged in several half-hour visits with his daughter.
Accordingly, the evidence adduced at the hearing established that the father violated the order of protection willfully and without just cause (see, Family Ct Act § 1072). Bracken, J. P., O’Brien, Joy and Goldstein, JJ., concur.